                   So Ordered.

Dated: December 20th, 2019
      1

      2

      3

      4

      5

      6

      7

      8

      9

     10                             UNITED STATES BANKRUPTCY COURT

     11                  IN AND FOR THE EASTERN DISTRICT OF WASHINGTON

     12
          In re:                                              No.: 18-02224-FPC11
     13
          DAVID D. & CORAL RENE´ CEBERT,                      Chapter 11
     14   d/b/a VU MUSIC,
                                                                 CONCLUSIONS OF LAW
     15                  Debtors.
     16

     17
                   THIS MATTER came on for hearing on November 25, 2019 upon the issues raised

     18   by Debtors’ request to confirm Debtors’ Third Amended Plan of Reorganization filed herein

     19   on December 19, 2019 [ECF 391] (hereinafter the "Plan"), and the Court having entered

     20   its Findings of Fact, based upon the evidence produced, the Court now makes the
     21
          following:
     22
                                           CONCLUSIONS OF LAW
     23
                   1.    The Plan has been accepted in writing by the creditors and equity security
     24
          holders whose acceptance is required by law;
     25

          Conclusions of Law-1                                  SOUTHWELL & O'ROURKE, P.S.
                                                                   A PROFESSIONAL SERVICE CORPORATION
                                                                        ATTORNEYS AT LAW
                                                                    SUITE 960, PAULSEN CENTER
                                                                   WEST 421 RIVERSIDE AVENUE
                                                                   SPOKANE, WASHINGTON 99201
                                                                     TELEPHONE (509) 624-0159



          18-02224-FPC11         Doc 396   Filed 12/23/19   Entered 12/23/19 09:01:48                   Pg 1 of 3
               2.   The provisions of Chapter 11 have been complied with and the Plan has
 1

 2
     been proposed in good faith and not by means forbidden by law;

 3             3.   (i) Each holder of a claim or interest has accepted the Plan or will receive or

 4   retain under the Plan, property of a value, as of the effective date of the Plan, that is not
 5   less than the amount that such holder would receive or retain if the Debtors were
 6
     liquidated under Chapter 7 of the Code on such date, or (ii) the Plan does not discriminate
 7
     unfairly, and is fair and equitable with respect to each class of claims or interest that are
 8
     impaired under the Plan and has not accepted the Plan;
 9
               4.   All payments made or promised by the Debtors or by a person issuing
10

11
     securities or acquiring property under the Plan or by an other person for services or for

12   costs and expenses in, or in connection with, the Plan and incident to the case, have been

13   fully disclosed to the Court and are reasonable or, if to be fixed after confirmation of the

14   Plan, will be subject to approval of the Court;
15
               5.   The identity of any insider that will be employed or retained by the Debtors
16
     and their compensation has been fully disclosed;
17
               6.   (i) Confirmation of the Plan is not likely to be followed by the liquidation or
18
     the need for further financial reorganization of the Debtors or (ii) if the Plan is a Plan of
19

20
     liquidation or partial liquidation, the Plan sets a time period in which liquidation will be

21   accomplished, and provides for eventuality if the liquidation is not accomplished in that

22   period;

23             7.   Substantial consummation shall not occur before the sixtieth (60th) day after
24
     the Effective Date;
25

     Conclusions of Law-2                                     SOUTHWELL & O'ROURKE, P.S.
                                                                 A PROFESSIONAL SERVICE CORPORATION
                                                                      ATTORNEYS AT LAW
                                                                  SUITE 960, PAULSEN CENTER
                                                                 WEST 421 RIVERSIDE AVENUE
                                                                 SPOKANE, WASHINGTON 99201
                                                                   TELEPHONE (509) 624-0159



     18-02224-FPC11         Doc 396    Filed 12/23/19   Entered 12/23/19 09:01:48                     Pg 2 of 3
            8.      The objections to confirmation of Axtel Scientific, John Wayne Kennedy,
 1

 2
     Patrick Kennedy, Sandra Kennedy, and Mitigation of Disease, Inc. are overruled; and

 3          9.      It is proper that the Plan be confirmed.

 4
                                         ///END OF ORDER///
 5

 6   PRESENTED BY:
 7
     SOUTHWELL & O'ROURKE, P.S.
 8

 9   BY: /s/ Dan O’Rourke
        DAN O'ROURKE, WSBA #4911
10      Attorneys for Debtors
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     Conclusions of Law-3                                      SOUTHWELL & O'ROURKE, P.S.
                                                                  A PROFESSIONAL SERVICE CORPORATION
                                                                      ATTORNEYS AT LAW
                                                                  SUITE 960, PAULSEN CENTER
                                                                 WEST 421 RIVERSIDE AVENUE
                                                                 SPOKANE, WASHINGTON 99201
                                                                   TELEPHONE (509) 624-0159



     18-02224-FPC11         Doc 396    Filed 12/23/19    Entered 12/23/19 09:01:48                     Pg 3 of 3
